ON PETITION FOR REHEARING
PER CURIAM:
By an opinion dated November 7, 1973, this court reversed a judgment entered in the United States District Court for the Eastern District of New York and remanded the cause for determination of damages. On a petition for clarification we entered an order dated March 29, 1974, clarifying as to the measure of damages our opinion of November 7, 1973. The Long Island Rail Road Company has now petitioned for a rehearing on our order of March 29, 1974.
We grant the motion for rehearing and on consideration thereof we decide to adhere to our order of March 29,1974.